Robbery by assault is the offense; penalty assessed at confinement in the penitentiary for a period of ten years.
The State's witness, Charles L. Love, testified that on February 14, 1936, he worked at a certain filling station in the city of Houston; that between two and three o'clock in the morning the appellant appeared with a pistol which he pointed at the witness and said: "You know what I want; let me have it." When Love gave appellant what money he had on his person, the appellant said: "That is not all you have. * * * Let me have it or else." Love then opened the drawer and gave appellant the money it contained which amounted to six dollars and fifty cents. Love testified that he gave the appellant the money because he was afraid his life would be lost if he refused to comply with the appellant's command.
Kelly, a police officer of the city of Houston, testified that he arrested the appellant on a certain street about 3:25 o'clock in the morning; that upon searching the appellant the officer found a loaded pistol on his person.
The appellant did not testify. Neither did he introduce any witnesses in his behalf.
No complaints of the rulings of the trial court have been presented by bills of exception or otherwise.
The evidence is quite sufficient to sustain the finding of the jury.
The judgment is affirmed.
Affirmed. *Page 552